EXHIBIT 10.2

 

LONG-TERM INCENTIVE COMPENSATION PLAN

Effective February 22, 1990
(As amended and restated December 2, 1992, December 7, 1994, February 24, 1995,
November 1, 1996, as of December 4, 1996, February 27, 1998, December 1, 1999,
February 25, 2000, October 3, 2001 , December 5, 2001 and May 22, 2002)

1. Purpose

The purpose of the Long-Term Incentive Compensation Plan ("the Plan") is to
attract, retain and motivate strong management employees by providing additional
incentive to key employees of Peoples Energy Corporation (the "Company") and its
Subsidiaries (as defined by paragraph 13) to acquire a proprietary interest in
the business of the Company and its Subsidiaries and by encouraging the interest
of such persons in the financial success and growth of the Company. The Plan
contemplates the granting of non-qualified stock options (i.e. options which are
not "statutory" within the meaning of Section 1.421-7(b) of the regulations
under the Internal Revenue Code of 1986, as amended) ("Options"), Stock
Appreciation Rights ("SARs") or restricted stock awards, or combinations
thereof. A key employee may be granted and may hold one or more Options, SARs,
restricted stock awards or any combination thereof under this Plan.

2. Administration

(a) Generally

Except to the extent that this Plan applies to the Chief Executive Officer, this
Plan shall be administered solely by the Compensation-Nominating Committee of
the Board of Directors of the Company (the "Committee"). The Committee shall be
composed of not less than three persons who shall be appointed by the Board of
Directors of the Company (the "Board") from the membership of the Board. No
person who is an officer or employee of the Company or a Subsidiary shall be a
member of the Committee nor shall any person be a member of the Committee whose
membership would disqualify any transactions made under the Plan from complying
with the requirements of Rule 16b-3 under the Securities Exchange Act of 1934
(the "1934 Act") or any successor rule thereunder. Except to the extent that
this Plan applies to the Chief Executive Officer, the Committee is solely
authorized to prescribe the form and content of Options, SARs and restricted
stock awards to be granted under the Plan, to interpret the Plan, to prescribe,
amend or rescind rules and regulations relating to it, and to make all other
determinations necessary or advisable for its administration.

(b) Chief Executive Officer

With respect to the Chief Executive Officer, this Plan shall be administered by
the Committee subject to the approval of the majority of all members of the
Board (including members of the Committee) who are not officers or employees of
the Company or a Subsidiary and who are Non-Employee Directors as defined under
Rule 16b-3 under the 1934 Act (the "Outside Directors"). The Outside Directors
shall not include any person whose inclusion would disqualify any transactions
made under the Plan from complying with the requirements of Rule 16b-3 under the
1934 Act or any successor rule thereunder. With respect to the Chief Executive
Officer, the Committee is authorized to prescribe the form and content of
Options, SARs and restricted stock awards to be granted under the Plan to
interpret the Plan, to prescribe, amend, or rescind rules and regulations
relating to it, and to make all other determinations necessary or advisable for
its administration, subject to the approval of the majority of the Outside
Directors. All references to the "Committee" contained in any provision of
paragraphs 3 through 13 of this Plan shall, to the extent that such provision
applies to the Chief Executive Officer, be deemed and construed to mean the
Committee, the decisions of which shall be subject to the approval of the
majority of the Outside Directors.

3. Incentive Awards

Under the Plan participants may be granted any one or more of the following:

(a) Options: non-qualified stock options to purchase stock of the Company at a
purchase price of 100 percent of the fair market value of such Common Stock on
the date that the Option is granted. The stock under Options granted under the
Plan shall be shares of the Company's common stock, without par value ("Common
Stock").

(b) SARs: a right to receive, for each SAR granted, cash in an amount equal to
the excess of the fair market value of one share of the Common Stock of the
Company on the date the SAR is exercised over the fair market value of such
Common Stock on the date the SAR is granted.

(c) Restricted Stock Awards: shares of Common Stock which are restricted as
provided in paragraph 8.

Up to 4,300,000 shares of Common Stock (500,000 originally authorized under the
Plan plus an additional 500,000 authorized for grant by the stockholders on
February 28, 1986 plus an additional 400,000 authorized for grant by the
stockholders on February 23, 1990 plus an additional 400,000 authorized for
grant by the stockholders on February 24, 1995 plus an additional 2,500,000
authorized for grant by the stockholders on February 25, 2000) may be sold under
Options granted pursuant to the Plan or awarded pursuant to restricted stock
awards granted under the Plan, provided that the number of shares available for
sale or award hereunder shall be subject to adjustment as provided in paragraph
9 and provided further that the total number of shares of Common Stock that may
be used for restricted stock awards granted under the Plan during the period
commencing February 25, 2000 and ending May 1, 2010 is limited to a maximum of
500,000 shares (subject to adjustment as provided in paragraph 9). Up to
4,300,000 SARs (1,000,000 originally authorized under the Plan plus an
additional 400,000 authorized for grant by the shareholders on February 23, 1990
plus an additional 400,000 authorized for grant by the stockholders on February
24, 1995 plus an additional 2,500,000 authorized for grant by the stockholders
on February 25, 2000) may be granted pursuant to the Plan, provided that the
number of SARs available for granting hereunder shall be subject to adjustment
as provided in paragraph 9.

If an Option or SAR ceases to be exercisable in whole or in part by reason of
the expiration of the term of the Option or SAR, the termination of the
employment of the recipient or the waiver by a recipient of the right to
exercise an Option or SAR, the shares or SAR which were subject to such exercise
but as to which the recipient has not exercised, shall again become available
for further grants under the Plan. If a restricted stock award is forfeited in
whole or in part by reason of the termination of the employment of the recipient
before such award has become fully vested, the shares which were subject to such
restricted stock award but which were not vested shall again become available
for further grants under the Plan.

The Common Stock to be delivered under the Plan may be made available from
authorized but unissued shares of Common Stock, treasury stock or shares of
Common Stock purchased on the open market. Shares of Common Stock purchased on
the open market shall be purchased by an agent designated by the Company in
compliance with Regulation M under the Exchange Act to the extent compliance
shall be required by law.

4. Designation of Recipients and Allotment of Shares and SARs

The Committee shall determine and designate from time to time those key
employees of the Company and its Subsidiaries (including officers and directors
employed in capacities other than as directors only) to whom Options, SARs and
restricted stock awards, or any combination thereof, shall be granted and who
shall thereby become recipients. The Committee shall also determine the number
of shares of Common Stock to be optioned, the number of SARs to be granted and
the number of shares of restricted stock to be granted from time to time to each
recipient.

In selecting the key employees to whom Options, SARs or restricted stock awards,
or any combination thereof, shall be granted, as well as in determining the
number of SARs, shares under Option, or shares of restricted stock to be granted
to key employees, the Committee shall weigh the positions and responsibilities
of the individuals being considered, the nature of their services to the
Company, their past, present and potential contributions to the success of the
Company or its Subsidiaries, and such other factors as the Committee shall deem
relevant to accomplish the purposes of the Plan; provided, however, that a
restricted stock award shall be granted only in recognition of and as
consideration for the performance of services by the recipient or other
consideration received by the Company prior to the time of grant. Directors of
the Company or its Subsidiaries who are not officers or employees of the Company
or its Subsidiaries shall not be eligible to become recipients under the Plan.
No Option, SAR or restricted stock award shall be granted to any individual
possessing more than 5 percent of the total combined voting power or value of
all classes of stock of the Company or of any of its Subsidiaries. In no event
may any individual be granted in excess of 60,000 Options or in excess of 60,000
SARs during any one fiscal year of the Company, provided that such maximum
number of Options and SARs that may be granted to any individual in one fiscal
year shall be subject to adjustment as provided in paragraph 9. Each recipient
shall agree to continue such recipient's employee status for such period (not
less than one year) as shall be provided in the Option, SAR or restricted stock
award, subject to the right of the recipient's employer to terminate the
recipient's employment at any time. Options, SARs and restricted stock awards
shall contain such conditions and restrictions as to exercise, the purchase and
delivery of shares, and the forfeiture of shares, and such provisions as to the
rights of the Company or its Subsidiaries, as may be deemed advisable by the
Committee.

The Committee may grant Options, SARs or restricted stock awards to any key
employee at any time or from time to time during the period of such employee's
employment under the Plan, in accordance with such determinations as the
Committee shall make from time to time. Options, SARs and restricted stock
awards need not contain similar provisions.

5. Term of Plan

No Option, SAR or restricted stock award may be granted under this Plan after
May 1, 2010.

6. Option and SAR Price

Shares of the Common Stock of the Company shall be optioned and SARs shall be
granted from time to time at 100 percent of the fair market value of the Common
Stock on the date the Option or SAR is granted (rounded, in the case of a
fraction of a cent, to the nearest full cent above). The day on which the
Committee approves the granting of an Option or SAR shall be considered the date
on which such Option or SAR is granted. The fair market value of the Common
Stock on the date the Option or SAR is granted shall be the mean between the
highest and lowest quoted selling price in the New York Stock Exchange Composite
Transactions on such date or, if such stock was not traded on such date, on the
last preceding date on which such stock was traded.

7. Terms of Options and SARs

Each Option or SAR granted under the Plan shall be evidenced by a written
agreement which shall comply with and be subject to the following terms and
conditions:

(a) Full payment for shares purchased shall be made in cash and/or Common Stock
of the Company at the time or times the Option is exercised in whole or in part.
Subject to the Committee's sole discretion and to such rules and regulations as
the Committee shall from time to time establish, payment may be made at the
recipient's election (i) by means of a Broker-Assisted Transaction, (ii) by the
Company's deducting from the number of shares otherwise deliverable upon the
exercise of the Option such number of shares of Common Stock as shall have a
value equal to the amount of the Option exercise price (or portion thereof not
paid for in cash), or (iii) by the recipient's delivery of such number of shares
of Common Stock as shall have a value equal to the amount of the Option exercise
price (or portion thereof not paid for in cash), provided such Common Stock has
been issued and outstanding for at least six (6) months. Any such Common Stock
submitted in payment for an Option exercise pursuant to clause (ii) or clause
(iii) of the preceding sentence shall be valued at the mean between the highest
and lowest quoted selling price of such Common Stock of the Company in the New
York Stock Exchange Composite Transactions on the date of exercise or, if such
stock was not traded on such date, on the last preceding date on which such
stock was traded. Any Common Stock used in connection with payment for an Option
exercise pursuant to a Broker-Assisted Transaction shall be valued at the actual
price per share at which the sale transaction is executed by the broker. No
shares shall be issued pursuant to the exercise of an Option until full payment
thereof has been made and no person shall have any of the rights of a
stockholder with respect to Options held, except to the extent such Options have
been exercised and the shares issued to such person.

(b) A recipient's rights to exercise an Option or SAR shall terminate when the
recipient is no longer an employee of the Company or any of its Subsidiaries
unless such recipient's employment is terminated by reason of such recipient's
death, disability or retirement.

(c) If a recipient dies prior to termination of such recipient's Option or SAR
without having fully exercised such Option or SAR, the beneficiary or
beneficiaries designated by such recipient pursuant to paragraph 7(f) hereof,
or, if no such beneficiary or beneficiaries have been designated by such
recipient or if no such beneficiary or beneficiaries have survived the
recipient, then the recipient's surviving spouse, or, if the recipient has no
surviving spouse, then the estate of the recipient or any person who acquires
the right to exercise such Option or SAR by bequest or inheritance or by reason
of the death of the recipient, shall have the right to exercise the Option or
SAR during its term within the three year period after the recipient's death
Such Option or SAR shall become immediately exercisable upon the recipient's
death.

(d) If a recipient's employment is terminated by reason of such recipient's
disability (as determined in the sole discretion of the Committee) prior to
termination of such recipient's Option or SAR without the recipient's having
fully exercised such Option or SAR, such recipient shall have the right to
exercise the Option or SAR during its term within such period as may be provided
at the time of the grant, not to exceed three years after termination of
employment; provided that no such Option or SAR may be exercised prior to the
date which is one year after the date of the grant of such Option or SAR.

(e) (i) Subject to subparagraph 7(e)(ii) below, if a recipient retires before
attaining age 65 prior to termination of such recipient's Option or SAR without
having fully exercised such Option or SAR, such recipient shall have the right
to exercise the Option or SAR during its term within such period as may be
provided at the time of the grant, not to exceed three years after retirement,
but only to the extent such Option or SAR was exercisable by the recipient
immediately prior to such recipient's retirement.

(ii) Subject to paragraph 7(g) below, if a recipient retires on or after
attaining age 65 (or such earlier date as determined by the Committee) prior to
termination of such recipient's Option or SAR without having fully exercised
such Option or SAR, such recipient shall have the right to exercise the Option
or SAR during its term within such period as may be provided at the time of the
grant, not to exceed three years after retirement.

(f) Except as otherwise expressly provided in this paragraph 7(f), Options and
SARs shall not be transferable other than by will or by the laws of descent and
distribution and during a recipient's lifetime shall be exercisable only by the
recipient or the recipient's guardian or legal representative. Notwithstanding
the preceding sentence, a recipient may, by giving notice to the Company during
the recipient's lifetime, designate (i) a beneficiary or beneficiaries to whom
Options or SARs shall be transferred in the event of the recipient's death, and
(ii) the specific number or proportions of the recipient's Options or SARs to be
transferred to each such designated beneficiary if more than one beneficiary is
properly designated. Any such designation may be revoked or changed by the
recipient at any time and from time to time by similar notice. If there is no
such designated beneficiary living upon the death of the recipient or if all
such designated beneficiaries die prior to exercise of all of the recipient's
Options and SARs under this Plan, any remaining Options and SARs shall be
transferred to the recipient's surviving spouse or, if none, then the remaining
Options and SARs will be transferred to the estate or personal representative of
the recipient. If the Company, after reasonable inquiry, is unable to determine
within twelve months after the recipient's death whether any designated
beneficiary of such recipient did in fact survive the recipient, such
beneficiary shall be conclusively presumed to have died prior to the recipient's
death. Any designated beneficiary, surviving spouse or other person acquiring
any Options or SARs pursuant to this paragraph 7(f) shall have the right to
exercise such Options and SARs as set forth in paragraph 7(c), above.

(g) Subject to paragraphs 7(i) and 7(j) below, no Option or SAR granted under
this Plan shall be exercisable before the expiration of one year from the date
of grant of such Option or SAR; provided, however, the Committee may, in its
sole discretion, accelerate the exercisability of any or all Options or SARs
granted under the Plan.

(h) Options and SARs granted under this Plan shall contain such provisions as
may be deemed advisable by the Committee.

(i) In no event shall any Option or SAR granted under the Plan be exercisable
after the expiration of ten years from the date such Option or SAR is granted.

(j) All outstanding Options and SARs granted under the Plan shall immediately
become exercisable in accordance with Section 7(c) hereof or upon the occurrence
of a Change in Control (as defined by paragraph 13).

8. Terms of Restricted Stock Awards

Each restricted stock award granted under the Plan shall be evidenced by a
written agreement which shall comply with and be subject to the following terms
and conditions:

(a) Shares of Common Stock covered by a restricted stock award may not be sold,
assigned, transferred or otherwise disposed of, or mortgaged, pledged or
otherwise encumbered until such shares have become fully vested pursuant to
paragraph 8(d) or 8(f).

(b) The recipient of a restricted stock award shall have the right to vote the
shares of Common Stock covered by such award and to receive dividends thereon,
unless and until such shares are forfeited pursuant to paragraph 8(e).

(c) Shares of Common Stock covered by a restricted stock award will be held by
the Company until such shares have become vested pursuant to paragraph 8(d) or
8(f), and will thereupon, subject to the satisfaction of the withholding
obligations described in paragraph 11, be delivered to the recipient.

(d) Shares of Common Stock covered by a restricted stock award granted to a
recipient shall vest in accordance with the terms of the grant; provided,
however, that shares of Common Stock covered by a restricted stock award granted
to a recipient shall vest with respect to 100% of the shares covered by the
restricted stock award upon the termination of the recipient's employment by
reason of death, disability (as determined in the sole discretion of the
Committee) or retirement after attaining age 65 (or such earlier date as
determined by the Committee). In addition, the Committee may, in its sole
discretion, accelerate the vesting of any or all restricted stock awards granted
under the Plan. A recipient may, by giving notice to the Company during the
recipient's lifetime, designate (i) a beneficiary or beneficiaries to whom
shares of restricted stock covered by a restricted stock award shall be
transferred in the event of the recipient's death, and (ii) the specific number
or proportions of such shares of Common Stock to be transferred to each such
designated beneficiary if more than one beneficiary is properly designated. Any
such designation may be revoked or changed by the recipient at any time and from
time to time by similar notice. If there is no such designated beneficiary
living upon the death of the recipient or if all such designated beneficiaries
die prior to vesting of all shares of Common Stock covered by a restricted stock
award of the recipient, any remaining shares of Common Stock vesting upon the
recipient's death shall be transferred to the recipient's surviving spouse or,
if none, then the remaining shares so vesting will be transferred to the estate
or personal representative of the recipient. If the Company, after reasonable
inquiry, is unable to determine within twelve months after the recipient's death
whether any designated beneficiary of such recipient did in fact survive the
recipient, such beneficiary shall be conclusively presumed to have died prior to
the recipient's death.

(e) In the event of the termination of employment of the recipient of a
restricted stock award other than by reason of death, disability (as determined
in the sole discretion of the Committee) or retirement after attaining age 65
(or such earlier date as determined by the Committee) the recipient will forfeit
the shares of Common Stock covered by the restricted stock award which are not
vested.

(f) All outstanding restricted stock awards granted under the Plan shall
immediately become fully vested upon the occurrence of a Change in Control (as
defined by paragraph 13).

(g) Restricted stock awards granted under this Plan shall contain such
provisions as may be deemed advisable by the Committee.

9. Adjustment Upon Changes in Capitalization, Etc.

In the event there is any change in the Common Stock of the Company through the
declaration of stock dividends, or through recapitalization resulting in stock
split-ups, or combinations or exchanges of shares, or otherwise, then the number
of SARs and shares remaining available for future grants of Options and
restricted stock awards under the Plan and exercisable under existing grants of
SARs and Options shall be appropriately adjusted by the Committee. Appropriate
adjustment shall also be made in the SAR exercise price and the Option exercise
price per share and the individual grant maximum set forth in Section 4.

10. Amendment; Termination

The Board may, by resolution, at any time and from time to time, amend, revise
or terminate this Plan, except that, without stockholder approval, no amendment
shall increase the maximum number of SARs which may be granted or shares which
may be sold pursuant to Options or covered by restricted stock awards granted
under the Plan, reduce the exercise price of any Option or the exercise price of
any SAR (except as provided by paragraph 9), change the class of employees
eligible to receive SARs, Options or restricted stock awards under the Plan, or
extend the term of the Plan. Except as otherwise provided in the Plan, no SAR,
Option or restricted stock award previously granted under the Plan may be
altered or impaired without the consent of the holder of the SAR, Option or
restricted stock award.

11. Taxes

The Company may make such provisions and take such steps as it may deem
necessary or appropriate for the withholding of all federal, state and local
taxes required by law to be withheld with respect to Options, SARs and
restricted stock awards granted pursuant to the Plan including, but not limited
to (a) deducting the amount required to be withheld from any other amount then
or thereafter payable to a recipient or legal representative, and (b) requiring
a recipient or legal representative to pay to the Company the amount required to
be withheld as a condition of releasing shares of Common Stock. In addition,
subject to the Committee's sole discretion and to such rules and regulations as
the Committee shall from time to time establish, a recipient shall be permitted
to satisfy federal, state and local taxes, if any, imposed upon the exercise of
an Option or the vesting of a restricted stock award at a rate up to such
recipient's maximum marginal tax rate with respect to each such tax (i) by means
of a Broker-Assisted Transaction, (ii) by electing to have the Company deduct
from the number of shares of Common Stock otherwise deliverable upon the
exercise of an Option or the vesting of a restricted stock award such number of
shares of Common Stock as shall have a value equal to the amount of tax to be
withheld, or (iii) by delivering to the Company such number of shares of Common
Stock or combination of shares of Common Stock and cash as shall have a value
equal to the amount of tax to be withheld, provided such Common Stock has been
issued and outstanding for at least six (6) months. Any such Common Stock
submitted in payment for an Option exercise pursuant to clause (ii) or (iii) the
preceding sentence shall be valued at the mean between the highest and lowest
quoted selling price of such Common Stock of the Company in the New York Stock
Exchange Composite Transactions on the date of exercise or, if such stock was
not traded on such date, on the last preceding date on which such stock was
traded. Any Common Stock used in connection with a Broker-Assisted Transaction
shall be valued at the actual price per share at which the sale transaction is
executed by the broker.

12. Effective Date

Any amendment to this Plan requiring shareholder approval shall become effective
upon approval thereof by the holders of a majority of the Company's outstanding
shares of Common Stock, provided such approval occurs within twelve months of
the date such amendment is adopted by the Board. No SARs or shares of Common
Stock shall be issued pursuant to this Plan prior to compliance with
requirements under applicable laws and regulations.

13. Definitions and Miscellaneous

(a) For purposes of this Plan, a Subsidiary is any corporation more than 50
percent of the total combined voting power of which is owned by the Company or
by another corporation qualifying as a Subsidiary within this definition, or by
a combination of any of them.

(b) For purposes of this Plan, a Broker-Assisted Transaction means a
broker-assisted transaction through such securities broker as the Company may
designate and with whom the Option holder establishes a brokerage account,
whereby the holder effects a sale of shares of Common Stock to be delivered by
the Company in connection with the exercise of an Option and such broker (i)
delivers cash proceeds from such sale to the Company in satisfaction of the
purchase price and/or any applicable taxes required to be paid by the Option
holder, and (ii) deducts from the number of shares otherwise deliverable to the
Option holder upon the exercise of an Option such number of shares of Common
Stock as shall have a value equal to the amount of the Option exercise price
and/or taxes required to be paid in connection with such exercise (or portion
thereof not paid in cash) and applies such shares in satisfaction of such sale
transaction.

(c) For purposes of this Plan, a Change in Control means,

(i) with respect to Options, SARs and restricted stock awards granted prior to
December 4, 1996, that any of the following events described in this paragraph
(i) or in paragraph (ii) below has occurred:

(A) twenty percent (20%) or more of the Company's outstanding shares of Common
Stock have been acquired by any person (as defined by Section 3(a)(9) of the
1934 Act) other than directly from the Company;

(B) there has been a merger or equivalent combination after which forty-nine
percent (49%) or more of the voting stock of the surviving corporation is held
by persons other than former stockholders of the Company; or

(C) twenty percent (20%) or more of the directors elected by stockholders to the
Board of Directors of the Company are persons who were not nominated by
management in the most recent proxy statement of the Company.

(ii) with respect to Options, SARs and restricted stock awards granted on or
after December 4, 1996, any of the following events has occurred:

(A) either (1) receipt by the Company of a report on Schedule 13D, or an
amendment to such a report, filed with the Securities and Exchange Commission
("SEC") pursuant to Section 13(d) of the 1934 Act disclosing that any person (as
such term is used in Section 13(d) of the 1934 Act) ("Person"), is the
beneficial owner, directly or indirectly, of twenty (20) percent or more of the
outstanding stock of the Company, or (2) actual knowledge by the Company of
facts, on the basis of which any Person is required to file such a report on
Schedule 13D, or to make an amendment to such a report, with the SEC (or would
be required to file such a report or amendment upon the lapse of the applicable
period of time specified in Section 13 (d) of the 1934 Act) disclosing that such
Person is the beneficial owner, directly or indirectly, of twenty (20) percent
or more of the outstanding stock of the Company;

(B) purchase by any Person, other than the Company or a wholly-owned subsidiary
of the Company, of shares pursuant to a tender or exchange offer to acquire any
stock of the Company (or securities convertible into stock) for cash, securities
or any other consideration provided that, after consummation of the offer, such
Person is the beneficial owner (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of twenty (20) percent or more of the outstanding stock
of the Company (calculated as provided in paragraph (d) of Rule 13d-3 under the
1934 Act in the case of rights to acquire stock);

(C) approval by the shareholders of the Company of (1) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of stock of the Company would be
converted into cash, securities or other property, other than a consolidation or
merger of the Company in which holders of its stock immediately prior to the
consolidation or merger have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the consolidation or
merger as immediately before, or (2) any consolidation or merger in which the
Company is the continuing or surviving corporation, but in which the common
shareholders of the Company immediately prior to the consolidation or merger do
not hold at least ninety (90) percent of the outstanding common stock of the
continuing or surviving corporation (except where such holders of common stock
hold at least ninety (90) percent of the common stock of the corporation which
owns all of the common stock of the Company), or (3) any sale, lease, exchange
or other transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of the Company (Transfer Transaction),
(except where (x) the Company owns all of the outstanding stock of the
transferee entity or (y) the holders of the Company's common stock immediately
prior to the Transfer Transaction own at least ninety (90) percent of the
outstanding stock of the transferee entity, immediately after the Transfer
Transaction), or (4) any consolidation or merger of the Company where, after the
consolidation or merger, one Person owns one hundred (100) percent of the shares
of stock of the Company (except where the holders of the Company's common stock
immediately prior to such merger or consolidation own at least ninety (90)
percent of the outstanding stock of such Person immediately after such
consolidation or merger); or

(D) a change in the majority of the members of the Board within a twenty-four
(24) month period, unless the election or nomination for election by the
Company's shareholders of each new director was approved by the vote of at least
two-thirds of the directors then still in office who were in office at the
beginning of the twenty-four (24) month period.

(c) The transfer of an employee from the Company to a Subsidiary or from a
Subsidiary to the Company or another Subsidiary shall not be a termination of
employment or an interruption of continuous employment for the purposes of this
Plan.

(d) No SAR, Option, restricted stock award, shares of Common Stock issuable upon
the exercise of an Option or cash payable incident to the exercise of an SAR
granted under this Plan shall be transferable or assignable by anticipation
either by the voluntary or involuntary act of the recipient or by operation of
law, or be liable for any debts or liabilities of the recipient, except as
provided herein.

(e) Nothing herein shall entitle any employee to remain in the employ of the
Company or any of its Subsidiaries or affect the right of such employer to
discharge such employee with or without cause.

(f) The right of recipients to designate one or more beneficiaries pursuant to
paragraph 7(f) or paragraph 8(d) shall apply to any and all Options, SARs or
restricted shares granted under the Plan, notwithstanding anything contained in
any written agreement evidencing such grant of Options, SARs or restricted stock
to the contrary.

(g) Notwithstanding anything contained in any written agreement evidencing a
grant of Options or restricted stock made under the Plan prior to November 1,
1996, recipients of Options or restricted stock may make, on or after November
1, 1996 at any time at the recipient's discretion, but subject to the
Committee's sole discretion and such rules and regulations as the Committee may
from time to time establish, one or more elections for the Company to withhold
from the number of shares of Common Stock otherwise deliverable pursuant to the
exercise of an Option or vesting of restricted stock in full or partial
satisfaction of taxes imposed upon such exercise or vesting as described in
paragraph 11 above; provided, however, that any such election is made in
accordance with the requirements of Rule 16b-3 under the 1934 Act or any
successor rule or regulation so as to exempt such election and the resulting
transaction from Section 16(b) of the 1934 Act.

(h) This Plan shall be construed according to the laws of the State of Illinois.